
	
		III
		112th CONGRESS
		2d Session
		S. RES. 500
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2012
			Mrs. Murray (for
			 herself, Ms. Snowe,
			 Mr. Akaka, Mr.
			 Baucus, Mr. Bennet,
			 Mr. Bingaman, Mr. Blumenthal, Mrs.
			 Boxer, Mr. Brown of
			 Massachusetts, Mr. Brown of
			 Ohio, Mr. Casey,
			 Ms. Cantwell, Mr. Coons, Mr.
			 Enzi, Mrs. Feinstein,
			 Mr. Franken, Mrs. Gillibrand, Mrs.
			 Hagan, Mr. Harkin,
			 Mrs. Hutchison, Mr. Inouye, Mr.
			 Kerry, Mr. Kirk,
			 Ms. Landrieu, Mr. Leahy, Mr.
			 Merkley, Ms. Mikulski,
			 Mr. Sanders, Mr. Schumer, Mrs.
			 Shaheen, Ms. Stabenow,
			 Mr. Tester, Mr.
			 Udall of Colorado, Mr. Wyden,
			 Mr. Lieberman, Ms. Collins, Mr.
			 Lautenberg, Mr. Isakson,
			 Ms. Murkowski, Ms. Ayotte, Mrs.
			 McCaskill, and Ms. Klobuchar)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Celebrating the accomplishments of title IX
		  of the Education Amendments of 1972, also known as the Patsy Takemoto Mink
		  Equal Opportunity in Education Act, and recognizing the need to continue
		  pursuing the goal of equal educational opportunities for all women and girls.
		  
	
	
		Whereas 40 years ago, on June 23, 1972, title IX of the
			 Education Amendments of 1972 (in this preamble referred to as title
			 IX)(20 U.S.C. 1681 et seq.) was signed into law by the President of the
			 United States;
		Whereas Representatives Patsy T. Mink and Edith Green led
			 the successful fight in Congress to pass this legislation;
		Whereas, on October 29, 2002, title IX was named the
			 Patsy Takemoto Mink Equal Opportunity in Education Act in
			 recognition of Representative Mink’s heroic, visionary, and tireless leadership
			 in developing and passing title IX;
		Whereas title IX prohibits discrimination on the basis of
			 sex in the administration of any education program receiving Federal financial
			 assistance, including sports, and bars sexual and sex-based harassment,
			 discrimination against pregnant and parenting students, and the use of
			 stereotypes and other barriers to limit a person's access to a particular
			 educational field;
		Whereas remarkable gains have been made to ensure equal
			 opportunity for women and girls under the inspiration and mandate of title
			 IX;
		Whereas title IX has increased educational opportunities
			 for women and girls, including their access to professional schools and
			 nontraditional fields of study, and has improved their employment
			 opportunities;
		Whereas title IX has increased opportunities for women and
			 girls in sports, leading to greater access to competitive sports and building
			 strong values such as teamwork, leadership, discipline, work ethic,
			 self-sacrifice, pride in accomplishment, and strength of character;
		Whereas, while title IX has been instrumental in fostering
			 40 years of progress toward equality between men and women in educational
			 institutions and the workplace, there remains progress to be made;
		Whereas, in the 2010-2011 school year, girls were provided
			 1,300,000 fewer opportunities to play high school sports than boys;
		Whereas, in 2010, at the typical Division I Football Bowl
			 Subdivision school, 51 percent of the students were women, but female athletes
			 received only 28 percent of the total money spent on athletics, 31 percent of
			 the money spent to recruit new athletes, and 42 percent of the total athletic
			 scholarship funds;
		Whereas research shows that more than 8 out of 10
			 successful businesswomen played organized sports as children;
		Whereas, for girls who engage in sports, 80 percent are
			 less likely to have a drug problem and 92 percent are less likely to have an
			 unwanted pregnancy;
		Whereas title IX seeks to protect students from sexual
			 harassment and defend pregnant and parenting students from
			 discrimination;
		Whereas stereotypes and discriminatory barriers in the
			 fields of science, technology, engineering, and mathematics persist and
			 contribute to the low numbers of women and girls in those fields;
		Whereas, in 2009, women comprised only 19 percent of
			 students receiving baccalaureate degrees in physics, 18 percent of students
			 receiving baccalaureate degrees in computer science, 16 percent of students
			 receiving baccalaureate degrees in engineering and engineering technologies,
			 and 22 percent of students receiving master’s or doctorate degrees in
			 engineering and engineering technologies; and
		Whereas, while title IX has resulted in significant gains
			 for women and girls in education, the law’s full promise of equal educational
			 opportunities for all women and girls has not yet been fulfilled: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 accomplishments resulting from the passage of title IX of the Education
			 Amendments of 1972, also known as the Patsy Takemoto Mink Equal Opportunity in
			 Education Act, in increasing opportunities for women and girls in many facets
			 of education, including the magnificent accomplishments of women and girls in
			 sports;
			(2)reaffirms the
			 commitment of title IX to ending all discrimination against women and girls in
			 elementary, secondary, and higher education, and to equal opportunities for
			 women and girls in athletics; and
			(3)recognizes the
			 continued importance of title IX in providing needed protections for women and
			 girls.
			
